Case: 10-10830     Document: 00511701729         Page: 1     Date Filed: 12/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2011
                                     No. 10-10830
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DENNIS ANTHONY KLINE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-195-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney representing Dennis Anthony Kline in his appeal from the
revocation of supervised release has moved for leave to withdraw and has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Kline has
not filed a response.
        During the pendency of this appeal, Kline completed his sentence of
imprisonment, and he has no further term of imprisonment or supervised release
to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10830   Document: 00511701729     Page: 2   Date Filed: 12/20/2011

                                 No. 10-10830

14 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly,
the appeal is dismissed, and counsel’s motion to withdraw is denied as
unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                       2